By the Court. It sufficiently appears by the return of the officer on the execution that one of the appraisers was appointed in behalf of the debtor. This is necessarily implied by the statement that two of the appraisers were appointed by the *544officer, the debtor “ having been duly notified and neglecting to choose an appraiser.” That it is not necessary to specify which of these two was appointed to act for the debtor was settled in Dooley v. Wolcott, 4 Allen, 406.
That reasonable time was given to the debtor to select an appraiser is shown by the return that he was duly notified and neglected to make any selection. Blanchard v. Broolcs, 12 Pick. 47. Exceptions overruled.